DETAILED ACTION

The Patent Trial and Appeal Board affirms in part the Examiner’s rejection on 02/25/2021.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy M. Braegger (Reg. No. 66,130) on 05/05/2021.
The application has been amended as follows:  

1.         (Currently Amended) A pneumatic tire, comprising: 
an annular tread portion extending in a tire circumferential direction; 
a pair of sidewall portions disposed on two sides of the tread portion; 
a pair of bead portions disposed on an inner side in a tire radial direction of the sidewall portions; 
a pattern of grooves formed on the tread portion; and 
a strip-shaped sound-absorbing member bonded along the tire circumferential direction to a region of an tire inner surface corresponding to the tread portion via an adhesive layer, wherein 

the sound-absorbing member is discontinuous in the tire circumferential direction;
a thickness of the sound-absorbing member is constant at least in a region corresponding to an adhesive surface in a cross-section orthogonal to a longitudinal direction of the sound-absorbing member; and 
a volume of the sound-absorbing member as a percentage of a volume of a cavity formed within the tire when the tire is assembled on a rim is at least 21%.
9.     (Cancelled) 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
See the PTAB decision on 02/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742